Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dunbar et al. US 5,119,512 A (Dunbar).        

Considering claims 1 and 8, Dunbar teaches a hybrid fabric (abstract; column 1, line 13 - line 14) comprising: i) a high-performance polyethylene fiber (column 2, line 68 - column 3, line 3) arranged in a yarn (column 4, line 53 - line 54) having a tensile modulus of at least 110 GPa (column 3, line 12 - line 15, column 4, line 54 - line 55), as measured according to ASTM D885M-2014 (the testing method for the determination of the tensile modulus cannot be derived from the finished product and is therefore regarded as a non-limiting feature); and ii) a non-polymeric fiber arranged in a yarn (column 4, line 50, line 52), wherein the cross-sectional area of the HPPE yarn is equal to or smaller than the cross-sectional area of the non-      polymeric yarn (column 4, line 52 - line 53, line 54, line 56; UHMWPE fiber: volumetric density::;; 0,97 g/cm3, 650 den::;; 72,22 tex, cross-sectional area UHMWPE::;; 0,0075 mm2, steel wire strand: diameter ds= 0,11 mm, cross-sectional As= 0,0095 mm2), the cross-sectional area being defined as the linear density of the yarn divided by volumetric density of the fiber (see above calculation). Thus, anticipating all limitations in the instant claims.   

Considering claims 2, 3 and 7, Dunbar teaches at [Col. 3, 12 – 15 ] that the polyolefin fiber of the disclosure is ultrahigh molecular weight polyethylene or polypropylene, preferably polyethylene, commercial examples are Spectra.RTM. 1000, which is known toe have a tensile modulus of 172 GPa, and a tenacity of at least 3.5 GPa.  (see attached document). 

Considering claim 4, Dunbar teaches at [Col. 2, 65 – 68] that the strand used for the fiber in the jacket may be selected from the group consisting of an aramid, ultrahigh molecular weight polyolefin, carbon, metal, fiber glass and combinations thereof.   

Considering claim 5, Dunbar teaches at [Col. 5, 7 – 9] that this wrapped yarn (A or B) or comparative yarn C can then be braided, knitted, woven or otherwise made into fabric used as the jacket of this invention. 

Considering claim 6, the limitations requiring that the HPPE fiber is prepared by melt spinning process, a gel spinning process or a solid-state powder compactation process, is considered product by process limitation and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process]”; (In re Thorpe, 227 USPQ 964,966). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al. US 2014/0272271 A1 (Tam) in view of Dunbar et al. US 5,119,512 A (Dunbar).        

Considering claim 9 – 14, Dunbar tis relied upon as set forth above in the rejection of claim1. Further, Dunbar is silent regarding a composite comprising the fabric of claim 1. However, Tam teaches woven fabrics which are formed from high tenacity fibers or tapes that are loosely interwoven with adhesive coated filaments, and to composite articles formed therefrom, and to a continuous process for forming the composite articles [Abstract]. Furthermore, at [0004] Tam teaches that said articles include Articles such as bullet resistant vests, helmets, vehicle panels and structural members of military equipment are typically made from fabrics comprising high tenacity fibers or tapes because of their very high strength to weight performance.
Moreover, Dunbar teaches that the fabrics of the disclosure can have a cut resistance equal to or better than that obtained by using yarn containing metal wire, however, it does not have the stiffness or electrical conductivity associated with a yarn containing metal wire [Col.2, 40 – 42]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Dunbar’s HPPE fabrics as the reinforcing element in Tam’s composite when it is desired to provide the composite with high strength and flexibility. At least one of the materials is required to be highly flexible and inherently cut resistant. At least one of the materials is required to have a high level of hardness. An example of such a yarn results from the combination of glass fiber, which is a hard fibrous material, and high strength, extended-chain polyethylene fiber, which is a flexible and inherently cut resistant fibrous material [Col. 3, 32 – 42]. As to the claimed amount of HPPE fibers, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize said amount since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed amount of HPPE fibers is critical and has unexpected results. In the present invention, one would have been motivated to optimize the amount of HPPE fibers motivated by the desire to optimize the cut through resistance.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786